EXHIBIT 23.2 CONSENT The Board of Directors Network-1 Technologies, Inc. We consent to the incorporation by reference in the Registration Statements on Form S-8 Nos. 333-140622, 333-162460, 333-186612, 333-192811 and 333-193704 of Network-1 Technologies, Inc. of our report dated March 21, 2014, related to the financial statements of Network-1 Technologies, Inc. for the year ended December 31, 2013 included in its Annual Report on Form 10-K for the year ended December 31, 2013 filed with the Securities and Exchange Commission. /s/ Radin, Glass & Co., LLP Radin, Glass & Co., LLP Certified Public Accountants New York, New York March 5, 2015
